1      IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: December 21, 2017

 4 NO. S-1-SC-35629

 5 STATE OF NEW MEXICO,

 6       Plaintiff-Appellee,

 7 v.

 8 ALEJANDRO RAMIREZ,

 9       Defendant-Appellant.


10 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
11 John A. Dean, Jr., District Judge


12 Hector H. Balderas, Attorney General
13 Maris Veidemanis, Assistant Attorney General
14 Santa Fe, NM

15 for Appellee

16 McGarry Law Office
17 Kathleen McGarry
18 Glorieta, NM

19 for Appellant
 1                                       OPINION

 2 NAKAMURA, Chief Justice.

 3   {1}   A jury found that Defendant Alejandro Ramirez shot and killed Johnny

 4 Vialpando. Ramirez was convicted of several offenses, including first-degree murder,

 5 and the district court sentenced Ramirez to life imprisonment plus an additional sixty-

 6 five and one-half years. Ramirez appeals directly to this Court. He asserts that (1)

 7 there was insufficient evidence presented to support his convictions; (2) his right to

 8 due process was violated when the district court permitted several eyewitnesses to

 9 identify him in court as the shooter; and (3) his convictions violated the

10 double-jeopardy guarantee against multiple punishments.

11   {2}   We hold that the evidence is sufficient to support the convictions, the district

12 court did not violate Ramirez’s right to due process by allowing the in-court

13 identifications, and double jeopardy precluded the district court from convicting

14 Ramirez of first-degree murder and shooting at a motor vehicle. We examine the unit

15 of prosecution for child abuse by endangerment as a matter of first impression and

16 hold that Ramirez’s multiple child abuse convictions are statutorily authorized.

17 Consequently, we vacate only the shooting-at-a-motor-vehicle conviction and remand

18 to the district court for resentencing.
 1 I.      BACKGROUND

 2   {3}   Vialpando was shot nine times while sitting in a vehicle with his spouse and

 3 three children and died from the injuries he sustained. The State charged Ramirez

 4 with one count of first-degree murder, NMSA 1978, § 30-2-1(A)(1) (1994); one count

 5 of conspiracy to commit first-degree murder, NMSA 1978, § 30-28-2 (1979), § 30-2-

 6 1(A)(1); one count of shooting at or from a motor vehicle, NMSA 1978, § 30-3-8(B)

 7 (1993); three counts of child abuse, NMSA 1978, § 30-6-1(D) (2009); one count of

 8 tampering with evidence, NMSA 1978, § 30-22-5 (2003); one count of aggravated

 9 assault with a deadly weapon, NMSA 1978, § 30-3-2(A) (1963); and one count of

10 possession of a firearm by a felon, NMSA 1978, § 30-7-16 (2001). Ramirez pleaded

11 not guilty to all of these charges.

12   {4}   At Ramirez’s trial, five eyewitnesses testified that Ramirez was the gunman

13 who shot and killed Vialpando, and he was found guilty on all counts. The State

14 abandoned the felon-in-possession-of-a-firearm count. The district court entered

15 convictions on the remaining counts and sentenced Ramirez. Article VI, Section 2

16 of the New Mexico Constitution grants us exclusive jurisdiction over his appeal.




                                             2
 1 II.     DISCUSSION

 2 A.      Sufficiency of the Evidence

 3   {5}   Ramirez contends that the State failed “to present sufficient evidence from

 4 which the jury could have found beyond a reasonable doubt that [he] committed the

 5 crimes . . . .” Ramirez makes several specific claims as to how the evidence was

 6 insufficient. We address these arguments in turn but begin by stating the standards

 7 that govern our review.

 8   {6}   When reviewing a jury’s verdict for sufficient evidence, this Court determines

 9 whether substantial evidence, either direct or circumstantial, exists to support every

10 element essential to a conviction beyond a reasonable doubt. State v. Garcia, 2011-

11 NMSC-003, ¶ 5, 149 N.M. 185, 246 P.3d 1057. “Evidence is viewed in the light most

12 favorable to the guilty verdict, indulging all reasonable inferences and resolving all

13 conflicts in the evidence in favor of the verdict.” Id. (internal quotation marks and

14 citation omitted). This Court will not second-guess the jury’s decision concerning the

15 credibility of witnesses, reweigh the evidence, or substitute its judgment for that of

16 the jury. Id. “So long as a rational jury could have found beyond a reasonable doubt

17 the essential facts required for a conviction, [this Court] will not upset a jury’s

18 conclusions.” Id. (internal quotation marks and citations omitted).


                                              3
 1 1.      Identity evidence

 2   {7}   Ramirez contends that “the evidence of identity is insufficient in this case.” He

 3 claims that the jury could not have found beyond a reasonable doubt that he was the

 4 shooter as the eyewitness testimony was “unreliable.” Because there was no reliable

 5 evidence to prove that he was the shooter, Ramirez asserts, the first-degree murder

 6 conviction—and any other conviction necessarily predicated on the fact that he was

 7 the individual who shot Vialpando—“cannot stand.” We reject this line of argument.

 8   {8}   Vialpando’s wife, Rhiannon, offered the following testimony at trial. The day

 9 of the shooting was sunny. In the moments immediately before the shooting, she was

10 seated in the driver’s seat of her Dodge Durango. Vialpando was in the front

11 passenger’s seat. Two of the children, Carmen and Nikki, sat in the back seat.

12 Carmen sat directly behind Vialpando. The third child, Michael, sat in the third row

13 of seats. As Rhiannon was preparing to back out of their parking spot at the Animas

14 Mall in Farmington, New Mexico, a man she had not seen before approached the

15 front passenger-side window of the Durango and began speaking to Vialpando. As

16 he talked to Vialpando, the man looked around, avoided eye contact with Vialpando,

17 and texted on his cell phone. The conversation lasted approximately five minutes.

18 The man was very small, Hispanic, and had shoulder-length, curly hair. She asked


                                               4
 1 Vialpando, “Who is this?” Vialpando replied, “Little Alex.” Little Alex asked for

 2 a ride, but she said no. A white Chevy Blazer abruptly pulled in behind the Durango

 3 and blocked it from moving. Little Alex indicated that his brother was the driver of

 4 the Blazer and then walked to the driver’s side of the Blazer, spoke with the driver,

 5 and received an object from the driver. Little Alex then walked quickly back to the

 6 passenger side of the Durango, said “This is for Gary,” and began firing a gun at

 7 Vialpando. While the shooting took place, she was only four feet from Little Alex.

 8 She identified Ramirez as “Little Alex.” This was the second time Rhiannon had

 9 identified Ramirez as the shooter. She first identified him as the shooter at a

10 preliminary hearing “a week or two” after the shooting.

11   {9}    Officer Heather Chavez testified at trial that Gary Martinez was murdered in

12 a drive-by shooting in Farmington in 2008. Vialpando was a person of interest in the

13 murder because he had a vehicle similar to the one used to commit the crime;

14 however, he was never charged and the homicide remains unsolved.

15   {10}   Carmen, Nikki, and Michael also testified at trial. Carmen was sixteen at the

16 time of Vialpando’s murder. She described the man who spoke with and shot

17 Vialpando as small with long hair. She was so near to this man that if she had rolled

18 down her window she could have touched him. She had a “very clear” look at this


                                              5
 1 man when the shooting began. She identified Ramirez as the man who spoke with

 2 and shot Vialpando. Like Rhiannon, Carmen also heard Ramirez say “This is for

 3 Gary” immediately before Ramirez shot Vialpando. During cross-examination,

 4 Carmen admitted that she had seen photographs of Ramirez in the newspaper but

 5 explained that she had also “seen him with [her] eyes.” Nikki, who was fourteen at

 6 the time of the shooting, and Michael, who was eleven at the time of the incident,

 7 both also identified Ramirez as the person who conversed with and then shot

 8 Vialpando.

 9   {11}   Shanley Lujan, a bystander, offered the following account of the murder. She

10 was sitting in her car at the time of the shooting, and Vialpando was shot right in

11 front of her. She described the man who spoke with and then shot Vialpando as

12 Hispanic with wavy, shoulder-length hair. She identified Ramirez as the shooter.

13 After the shooting, she saw Ramirez enter a white SUV that had blocked the Durango

14 in and watched the SUV speed away “crazy fast.”

15   {12}   The following additional evidence was presented to the jury. Ramirez is

16 relatively small—he is five feet two inches tall and weighs 110 pounds—and was this

17 height and weight at the time of the shooting. For a man, his hair is longer than

18 average. State investigators recovered a latent print of Ramirez’s palm near the


                                              6
 1 window’s edge of the front passenger-side door of the Durango. Ramirez owned a

 2 white Chevy Blazer at the time of the shooting, and shortly after the shooting, he was

 3 arrested in a white Chevy Blazer. After Ramirez was apprehended, the police

 4 observed that he had an injury on his left hand, near the webbing of the fingers.

 5 Ramirez is left-handed. When a person fires a semiautomatic gun, it will recoil. If

 6 the shooter lacks a strong grip, the gun will rotate and, upon recoil, the hammer or the

 7 slide might injure the shooter’s hand. On the day of the shooting, Shane Fletcher, a

 8 flooring installer, recovered a gun not far from where police officers first encountered

 9 the Chevy Blazer. That gun was retrieved by law enforcement and was identified as

10 a Czechoslovakian semiautomatic pistol with an external hammer that could strike the

11 skin when discharged. A firearms expert testified that the bullets and casings

12 recovered at the crime scene were fired from this gun.

13   {13}   This evidence more than adequately establishes Ramirez’s identity as the

14 person who shot Vialpando. See State v. Hunter, 1933-NMSC-069, ¶ 6, 37 N.M. 382,

15 24 P.2d 251 (“[T]he testimony of a single witness may legally suffice as evidence

16 upon which the jury may found a verdict of guilt.”). Ramirez’s contention that the

17 first-degree murder charge is not supported by sufficient evidence because the

18 eyewitness testimony is “unreliable” is unavailing. The jury was free to accept or


                                              7
 1 reject the eyewitness accounts. See State v. McAfee, 1967-NMSC-139, ¶ 8, 78 N.M.
2 108, 428 P.2d 647 (“It was for the jury to determine the weight to be given the

 3 testimony and determine the credibility of the witnesses[.]” (citations omitted)).

 4 Similarly, Ramirez achieves very little by emphasizing the evidence presented at trial

 5 in support of his theory that he was not the shooter. “Contrary evidence supporting

 6 acquittal does not provide a basis for reversal because the jury is free to reject

 7 Defendant’s version of the facts.” State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M.
8 438, 971 P.2d 829.

 9 2.       Tampering with evidence

10   {14}   Ramirez contends that there was insufficient evidence offered to support his

11 conviction for tampering with evidence because “[t]he State never tied the weapon

12 to Alejandro Ramirez.” This argument fails. As we have already explained, there

13 was sufficient evidence offered to support the jury’s determination that Ramirez was

14 the shooter. The following additional evidence connects Ramirez to the gun used to

15 kill Vialpando.

16   {15}   A gun was recovered not far from where police officers first encountered

17 Ramirez in the Chevy Blazer. This gun fired the bullets that killed Vialpando and

18 discharged the casings found at the crime scene. From this evidence, the jury was


                                              8
 1 free to infer that Ramirez discarded this gun after killing Vialpando and fleeing the

 2 scene. See State v. Carrillo, 2017-NMSC-023, ¶ 46, 399 P.3d 367 (rejecting the

 3 defendant’s sufficiency challenge to tampering with evidence and observing that the

 4 jury could logically deduce or infer, from the facts presented, that the defendant hid

 5 or otherwise disposed of a gun to prevent apprehension, prosecution, or conviction).

 6 3.       Shooting at a motor vehicle

 7   {16}   Ramirez argues that there was “insufficient evidence to prove that [he] was

 8 guilty of shooting at a motor vehicle.” Because we conclude in a subsequent section

 9 of this opinion that the shooting-at-a-motor-vehicle conviction must be vacated on

10 double jeopardy grounds, we need not address this sufficiency claim.

11 4.       Child abuse

12   {17}   Ramirez asserts that there was insufficient evidence presented to support the

13 child abuse convictions because “none of the three children were physically harmed

14 in any way” and “there was no evidence to support that [he] intended to harm any of

15 the children.” Ramirez does not question the validity of the child abuse jury

16 instruction. See State v. Holt, 2016-NMSC-011, ¶ 20, 368 P.3d 409 (“[T]he [j]ury

17 instructions become the law of the case against which the sufficiency of the evidence

18 is to be measured.” (alterations in original) (internal quotation marks and citation


                                              9
 1 omitted)). The instruction did not require the jury to find that Ramirez intended to

 2 harm the children or that Ramirez actually physically harmed the children. Rather,

 3 the instruction required the jury to find that Ramirez “caused [the child] to be placed

 4 in a situation that endangered the life or health of [the child]” and that “Ramirez

 5 showed a reckless disregard for the safety or health of [the child].”

 6   {18}   The jury heard evidence that Ramirez fired a gun at Vialpando nine times at

 7 point-blank range, that Vialpando was seated in the front passenger seat of the

 8 Durango, and that the children were sitting in the back seats of the Durango in

 9 immediate proximity to Vialpando. The jury also learned that, although Vialpando

10 was shot nine times, only five of the bullets were found inside of his body. Several

11 of the bullets Ramirez fired traveled through Vialpando and continued onward. One

12 of those bullets traveled through the driver’s-side window in the second row of seats

13 of the Durango and another bullet was recovered from the headliner or inside roof of

14 the Durango. From this evidence, the jury could reasonably infer that it was sheer

15 luck that the children were not struck by one of the bullets Ramirez fired at

16 Vialpando. Thus, we have no doubt that the evidence presented is sufficient to

17 support the jury’s determination that Ramirez placed the three children in a situation




                                             10
 1 that endangered their lives and that Ramirez showed a reckless disregard for their

 2 safety and health.

 3 5.       Aggravated assault

 4   {19}   Ramirez contends that “[t]here was insufficient evidence to prove that [he]

 5 committed aggravated assault against [Rhiannon] Vialpando.” He makes two

 6 arguments to support this claim. First, Ramirez contends that the evidence was

 7 insufficient because the State did not establish that Ramirez pointed the gun at

 8 Rhiannon or fire it in her direction and, because he did not point the gun in her

 9 direction, Rhiannon’s “‘fear’ for her life was not reasonable.” Second, he argues that

10 “there was no evidence that the shooter willfully and intentionally assaulted

11 [Rhiannon] Vialpando.” We reject both arguments.

12   {20}   The jury was instructed that, to find Ramirez guilty of aggravated assault, they

13 had to find that Ramirez “discharged a firearm in the direction of Rhiannon

14 Vialpando,” that this “conduct caused Rhiannon Vialpando to believe [that Ramirez]

15 was about to intrude on Rhiannon Vialpando’s bodily integrity or personal safety by

16 touching or applying force to Rhiannon Vialpando in a rude, insolent or angry

17 manner,” and that “[a] reasonable person in the same circumstances as Rhiannon




                                               11
 1 Vialpando would have had the same belief.” The jury so found and the evidence was

 2 sufficient to support this finding.

 3   {21}   Ramirez’s contention that there was no evidence to suggest that the firearm was

 4 aimed in Rhiannon’s direction arises from a formalistic and conceptually flawed

 5 understanding of what it means to “discharge[] a firearm in the direction of” someone.

 6 Ramirez fired nine shots into the front passenger-side window of the Durango.

 7 Rhiannon was seated in the driver’s seat of the Durango. When the shooting began,

 8 Rhiannon grabbed Vialpando’s arm and closed her eyes. She believed that she and

 9 all of her family would die.

10   {22}   A shooting conducted in very close quarters endangers anyone in proximity to

11 the intended target. In other words, when Ramirez pointed the gun at Vialpando, he

12 was simultaneously pointing it “in the direction of” Rhiannon.            To conclude

13 otherwise would require us to accept Ramirez’s argument that Rhiannon’s fear for her

14 life and safety during the shooting was unreasonable as she was not the intended

15 target. This we will not do. The evidence presented was sufficient to support the

16 jury’s determination that Ramirez fired a gun in Rhiannon’s direction, that Rhiannon

17 believed she was in danger of receiving an immediate battery and that this belief was

18 reasonable. See § 30-3-1(B).


                                              12
 1   {23}   This Court’s decision in State v. Manus disposes of Ramirez’s second

 2 argument—that there was no evidence he willfully and intentionally assaulted

 3 Rhiannon. 1979-NMSC-035, ¶¶ 12-14, 93 N.M. 95, 597 P.2d 280, overruled on

 4 other grounds by Sells v. State, 1982-NMSC-125, ¶¶ 9-10, 98 N.M. 786, 653 P.2d
5 162. In Manus, an officer had arrested Mrs. Manus in front of the Manus home. Id.

 6 ¶ 3. While a bystander was helping the officer complete an accident report, Mr.

 7 Manus emerged from the home wielding a loaded gun. Id. ¶ 5. Mr. Manus pointed

 8 the gun in the direction of the officer and bystander and shot and killed the officer.

 9 Id. The jury convicted Mr. Manus of aggravated assault against the bystander. Id.

10 ¶ 1. We affirmed that conviction and held that the state was not required to prove that

11 Mr. Manus specifically intended to assault the bystander but only that Mr. Manus had

12 committed an unlawful act with general criminal intent that caused the bystander to

13 believe that she was in danger of receiving an immediate battery. Id. ¶ 14; see also

14 State v. Branch, 2016-NMCA-071, ¶ 16, 387 P.3d 250 (“Liability under the statute

15 is only limited by the requisite mental state of conscious wrongdoing and by the

16 requirement that the victim’s fear must be reasonable.”). Ramirez acknowledges that

17 the mens rea element necessary to establish aggravated assault is general criminal




                                             13
 1 intent, i.e., conscious wrongdoing. Ramirez’s second argument fails. There was

 2 sufficient evidence to support Ramirez’s aggravated assault conviction.

 3 B.       Suppression of the Identification Testimony

 4   {24}   Prior to trial, Ramirez filed a motion requesting suppression of “all out-of-court

 5 identifications” and “all in-court identifications” by “any alleged eye witness.”

 6 Ramirez argued that there was a “grave danger” the anticipated eyewitnesses would

 7 offer “irreparable misidentification[s],” a result that Ramirez claimed would be a

 8 “miscarriage of justice” and “a violation of [his right to] due process.” Ramirez’s

 9 motion also requested that the court conduct a hearing on these matters. The district

10 court rejected Ramirez’s arguments and denied the motion. On appeal, Ramirez

11 argues that the district court should have granted the motion, that in failing to do so

12 it denied him his right to due process, and that this error is grounds for reversal of his

13 convictions. We are not persuaded, and to explain why we must first carefully

14 examine the arguments presented to the district court.

15   {25}   Ramirez asserted in district court that the eyewitness accounts of the shooting

16 served as the foundation for the charges against him and that those eyewitness

17 accounts are “unreliable” and “inadmissible.” They are unreliable and inadmissible,

18 he argued, because “any in-court identification by any alleged eyewitness is tainted


                                                14
 1 by the out-of-court identification . . . .”      Ramirez in turn asserted that “the

 2 out-of-court identification procedures used . . . were so impermissibly unreliable as

 3 to give rise to a very substantial likelihood of irreparable misidentification.” Ramirez

 4 pointed out that “[n]o witness was provided with an opportunity to participate in a

 5 show-up, line-up, photo array or other type of identification proceeding following

 6 their initial observation at the time of the shooting.” Ramirez also pointed out that

 7 Rhiannon identified him as the shooter at the preliminary hearing.

 8   {26}   It seems Ramirez intended to convey that the absence of out-of-court

 9 identification procedures together with the fact that Rhiannon was poised to testify

10 that she had previously identified him as the shooter at a preliminary hearing might

11 somehow taint the eyewitnesses’ trial testimony and lead the eyewitnesses to identify

12 him as the shooter regardless of whether or not they actually saw him shoot

13 Vialpando. This outcome seemed all too likely, or so Ramirez claimed, given the

14 lengthy span of time between the shooting and trial—a period of more than two

15 years—during which memories of the features of the shooter would have faded. This

16 understanding of the arguments appears to be precisely how the district court

17 construed them, and the court was unpersuaded.




                                              15
 1   {27}   The district court rejected Ramirez’s claim that law enforcement’s decision to

 2 abstain from engaging in any form of out-of-court identification procedure could

 3 somehow taint the anticipated in-court identifications. Where there is no out-of-court

 4 identification procedure, the court reasoned, that nonexistent procedure cannot taint

 5 later in-court identifications. Similarly, the court dismissed Ramirez’s contention that

 6 permitting Rhiannon to testify at trial about her in-court identification at a preliminary

 7 hearing might somehow taint the other anticipated in-court identifications at trial. In

 8 the court’s view, these claims had no bearing on the admissibility of the anticipated

 9 eyewitness testimony but were actually arguments directed at the weight Ramirez

10 believed the jury should give the identifications. The court determined that “[a]ny

11 weakness in the testimony can be revealed during cross-examination. It is the

12 function of the jury as fact finder, not this Court as a gatekeeper, to determine the

13 credibility and reliability of trial witnesses.” In the end, the district court permitted

14 Rhiannon, the three children, and Lujan to give eyewitness testimony at trial. They

15 all identified Ramirez as the shooter. Rhiannon was also permitted to testify that she

16 had earlier identified Ramirez as the shooter at a preliminary hearing.

17   {28}   On appeal, Ramirez asserts that the court erred in permitting the in-court

18 identifications, but the focus of his arguments has changed. He continues to assert


                                              16
 1 that the in-court identifications were “tainted” but now emphasizes that media reports

 2 in the aftermath of the shooting indicated that he was the suspected shooter, and he

 3 argues that these reports necessarily tainted the eyewitnesses’ identifications. He

 4 asserts that “[t]he fact that the taint was not caused by the police, does not lessen the

 5 problem in this day of instant social media.” He also contends that the very fact that

 6 the in-court identifications happened in a courtroom is significant. Witnesses,

 7 Ramirez points out, know where the defendant sits and who he is. Ramirez further

 8 suggests that his ethnicity and gender are significant. He notes that he was the only

 9 Hispanic male seated in the area of the courtroom reserved for attorneys. For these

10 reasons, Ramirez claims that the eyewitness identifications at trial were the product

11 of suggestion, are unreliable, and, thus, permitting the eyewitnesses to offer the

12 identification testimony violated his right to due process.

13   {29}   Because Ramirez argues that the district court’s decision to deny his motion to

14 suppress violated his right to due process, our review is de novo. See State v.

15 Belanger, 2009-NMSC-025, ¶ 8, 146 N.M. 357, 210 P.3d 783 (“This appeal

16 implicates . . . the Fourteenth Amendment right to due process of law, including the

17 right to a fair trial, and therefore our review is de novo.”).




                                              17
 1   {30}   Our treatment of the issue presented by Ramirez is guided by Perry v. New

 2 Hampshire, 565 U.S. 228 (2012). See United States v. Thomas, 849 F.3d 906, 910

 3 (10th Cir. 2017) (acknowledging the debate whether Perry “overruled circuit-level

 4 precedent requiring inquiries into the suggestiveness and reliability of in-court

 5 identifications” and embracing the conclusion that “Perry applies not only to pretrial

 6 identifications but also to in-court identifications”), cert. denied, Thomas v. United

 7 States, ___ S.Ct. ___, 2017 WL 2363067 (U.S. Oct. 10, 2017). The defendant in

 8 Perry challenged the admissibility of a prejudicial out-of-court identification that was

 9 not arranged by the police and argued that due process required the trial court to

10 assess the reliability of any eyewitness identification made under suggestive

11 circumstances. 565 U.S. at 232-33, 240-41. The Court rejected this argument and

12 held that due process “does not require a preliminary judicial inquiry into the

13 reliability of an eyewitness identification when the identification was not procured

14 under unnecessarily suggestive circumstances arranged by law enforcement.” Id. at

15 248. In reaching this conclusion, the Perry Court surveyed the existing body of case

16 law regarding the admissibility of eyewitness identifications.

17   {31}   Perry noted that in Manson v. Brathwaite, 432 U.S. 98 (1977), and Neil v.

18 Biggers, 409 U.S. 188 (1972), the Court set forth an approach to determine whether


                                              18
 1 due process requires suppression of eyewitness identification. See Perry, 565 U.S.
2 at 238. Perry clarified that this approach embraces a crucial precondition: “due

 3 process concerns arise only when law enforcement officers use an identification

 4 procedure that is both suggestive and unnecessary.” Id. at 238-39 (emphasis added);

 5 see also id. at 241 (“The due process check for reliability . . . comes into play only

 6 after the defendant establishes improper police conduct.” (emphasis added)). Perry

 7 further clarified that, under the line of precedent beginning with Stovall v. Denno, 388

 8 U.S. 293 (1967), “the Court has linked the due process check, not to suspicion of

 9 eyewitness testimony generally, but only to improper police arrangement of the

10 circumstances surrounding an identification.” Perry, 565 U.S. at 242; see also State

11 v. Flores, 2010-NMSC-002, ¶ 56, 147 N.M. 542, 226 P.3d 641 (acknowledging

12 authority limiting suppression of in-court identifications to only those cases where

13 the in-court identification “follows an allegedly suggestive pretrial encounter” that

14 itself resulted “from some type of government action.” (quoting Lynn M. Talutis,

15 Admissibility of In-Court Identification as Affected by Pretrial Encounter That Was

16 Not Result of Action by Police, Prosecutors, and the Like, 86 A.L.R. 5th 463 (2001))).

17   {32}   The in-court, eyewitness identifications here were not the result of

18 impermissible, suggestive, pretrial, law-enforcement-orchestrated procedures. No


                                              19
 1 such procedures occurred.        Indeed, to ensure that Ramirez was not unfairly

 2 prejudiced, the police abandoned a planned, pretrial photographic lineup when they

 3 discovered that the media had already published photos of Ramirez. Ramirez’s own

 4 eyewitness identification expert testified that the police acted properly by not

 5 proceeding with the lineup.

 6   {33}   Ramirez’s contention that it does not matter that the alleged taint in his case

 7 arose from media coverage rather than improper police influence is simply incorrect.

 8 The source of the alleged taint does matter. It is only when law enforcement are the

 9 source of the taint that due process concerns arise.

10   {34}   Ramirez’s objection to the fact that the in-court identifications occurred in a

11 courtroom, his claim that his seat position in the courtroom and his ethnicity and

12 gender were all suggestive, and his argument that the eyewitnesses’ memories of the

13 features of the shooter likely faded given the delay between the offense and trial are

14 all equally unavailing. These facts do nothing to establish that the alleged taint, if

15 there was any, arose as a consequence of improper law enforcement influence. See

16 Thomas, 849 F.3d at 911 (rejecting the argument that an in-court identification was

17 unduly suggestive because the defendant was the only African-American man at

18 counsel table, the eyewitness had never been asked to identify the robber, and the


                                              20
 1 in-court identification occurred more than nineteen months after the crime, as these

 2 are not circumstances attributable to improper law enforcement conduct). To the

 3 extent Ramirez means to criticize identification testimony more broadly as an

 4 inherently problematic and unreliable form of evidence, his attack necessarily fails

 5 in light of the discussion in Perry.

 6   {35}   Perry recognized that “[m]ost eyewitness identifications involve some element

 7 of suggestion[; i]ndeed, all in-court identifications do[,]” and acknowledged that “the

 8 annals of criminal law are rife with instances of mistaken identification.” 565 U.S.
9 at 244-45 (internal quotation marks and citation omitted). Nevertheless, Perry

10 concluded that “[t]he fallibility of eyewitness evidence does not, without the taint of

11 improper state conduct, warrant a due process rule requiring a trial court to screen

12 such evidence for reliability before allowing a jury to assess its creditworthiness.”

13 Id. at 245. Moreover, Perry emphasized that other constitutional safeguards provide

14 a criminal defendant sufficient protection against any fundamental unfairness

15 resulting from eyewitness identifications. Id.; cf. State v. Cheadle, 1983-NMSC-093,

16 ¶ 15, 101 N.M. 282, 681 P.2d 708 (“Once a court finds that the evidence is

17 admissible, it becomes a jury determination as to the accuracy of a witness’

18 identification.”), overruled on other grounds by Belanger, 2009-NMSC-025, ¶ 36.


                                              21
 1 These include the right to have a jury evaluate the testimony of witnesses, the right

 2 to confront eyewitnesses, the right to the effective assistance of an attorney who can

 3 expose the flaws of eyewitness testimony on cross-examination and focus the jury’s

 4 attention on such flaws during opening and closing arguments, the right to present

 5 testimony about the unreliability of eyewitness identification made under certain

 6 circumstances, and the requirement that the state prove guilt beyond a reasonable

 7 doubt. Perry, 565 U.S. at 245-47. Ramirez utilized and benefitted from these various

 8 safeguards at his trial.

 9   {36}   Ramirez deftly cross-examined those witnesses who made in-court

10 identifications and drew attention to the potential unreliability of their accounts of the

11 shooting. And as noted, he also called an expert witness in eyewitness identification

12 and eyewitness identification procedure.            That expert testified about the

13 circumstances of memory formation, retention, recall, and maintenance; the

14 conditions that render procedures of identification more or less reliable; the role of

15 available media depictions as independent sources in the formation of memory and

16 the consequent effect on the reliability of subsequent eyewitness identifications; and

17 the unreliability of in-court eyewitness identifications, both generally and in this case.

18 Ramirez’s jury was thoroughly informed about the shortcomings of eyewitness


                                               22
 1 testimony when it considered the specific eyewitness testimony presented at

 2 Ramirez’s trial and determined that Ramirez was the person who shot and killed

 3 Vialpando.

 4   {37}   For these reasons, we hold that the district court did not err when it denied

 5 Ramirez’s motion to suppress all out-of-court and in-court identifications. Nor did

 6 it err in denying Ramirez a hearing on the question of the admissibility of the

 7 identifications.

 8 C.       Double Jeopardy

 9   {38}   “The Double Jeopardy Clause of the Fifth Amendment, enforced against the

10 states by the Fourteenth Amendment, protects defendants from receiving multiple

11 punishments for the same offense.” State v. DeGraff, 2006-NMSC-011, ¶ 25, 139

12 N.M. 211, 131 P.3d 61 (internal quotation marks and citation omitted). The

13 protection this clause provides, however, is limited. “[T]he only function the Double

14 Jeopardy Clause serves in cases challenging multiple punishments is to prevent the

15 prosecutor from bringing more charges, and the sentencing court from imposing

16 greater punishments, than the Legislative Branch intended.” Herron v. State,

17 1991-NMSC-012, ¶ 6, 111 N.M. 357, 805 P.2d 624 (emphasis, internal quotation

18 marks, and citations omitted).


                                              23
 1   {39}   “There are two classifications of double jeopardy multiple-punishment cases.”

 2 State v. Swick, 2012-NMSC-018, ¶ 10, 279 P.3d 747. “The first is the double-

 3 description case, where the same conduct results in multiple convictions under

 4 different statutes.” Id. “The second is the unit-of-prosecution case, where a

 5 defendant challenges multiple convictions under the same statute.” Id. Ramirez

 6 makes both types of double jeopardy multiple-punishment challenges.

 7 1.       Double-description claims

 8   {40}   Ramirez first argues that this Court should vacate the shooting-at-a-motor-

 9 vehicle count because it violates double jeopardy under a double-description theory.

10 The State concedes that Ramirez is correct and that the shooting-at-a-motor-vehicle

11 conviction must be vacated because it was subsumed by the first-degree murder

12 charge. State v. Montoya, 2013-NMSC-020, ¶¶ 2, 54, 306 P.3d 426. We agree that

13 Ramirez’s conviction for shooting at a motor vehicle must be vacated.

14   {41}   Ramirez next makes a cursory double-description challenge to his convictions

15 for both child abuse and aggravated assault. He contends that these counts should

16 also be merged into the first-degree murder charge. We reject this claim.

17   {42}   Double-description challenges are subject to the two-part test set forth in

18 Swafford v. State, 1991-NMSC-043, ¶¶ 25-34, 112 N.M. 3, 810 P.2d 1223. Under


                                              24
 1 that inquiry, this Court must determine whether the conduct underlying the multiple

 2 offenses was unitary and whether, considering the statutes at issue, the Legislature

 3 intended to create separately punishable offenses. Id. ¶ 25. Ramirez cannot carry the

 4 burden imposed by the second prong of the Swafford test. The Legislature intended

 5 to punish the separate crimes of child abuse, aggravated assault, and murder

 6 separately.

 7   {43}   “If each statute requires proof of a fact that the other does not, it may be

 8 inferred that the Legislature intended to authorize separate punishments under each

 9 statute.” Swick, 2012-NMSC-018, ¶ 13 (citing Swafford, 1991-NMSC-043, ¶ 12).

10 Comparing the elements of the three statutes at issue, each statute requires proof of

11 a fact that the other two statutes do not require. Compare § 30-2-1(A)(1) (requiring

12 the State to prove a deliberate intent to kill), with § 30-3-2(A) (requiring the state to

13 prove that the offender’s conduct caused the victim to believe that the defendant was

14 about to intrude on the victim’s bodily integrity or personal safety by touching or

15 applying force to the victim in a rude, insolent, or angry manner), and § 30-6-1(D)

16 (requiring the state to prove that the offender placed a child in a situation that

17 endangered the child’s life). Other indicia of legislative intent also suggest that the

18 Legislature intended to punish these crimes separately. See Swafford, 1991-NMSC-


                                              25
 1 043, ¶ 31 (clarifying that “if the elements of the statutes are not subsumed one within

 2 the other, then the Blockburger test raises only a presumption that the statutes punish

 3 distinct offenses . . . [which] may be overcome by other indicia of legislative intent”

 4 like “the language, history, and subject of the statutes”). Here, the three statutes are

 5 quite different and address distinct social evils. The presumption by the Blockburger

 6 strict-elements test is not overcome. Ramirez’s double-description challenges to the

 7 child-abuse and aggravated-assault convictions fail.

 8 2.       Unit of prosecution

 9   {44}   Ramirez also argues that the separate punishments for the three counts of child

10 abuse by endangerment violate double jeopardy under a unit-of-prosecution theory.

11 He contends that the three counts should have merged into one single count. For the

12 reasons that follow, we reject this argument.

13 a.       Controlling legal standards

14   {45}   In a unit-of-prosecution case, “the defendant has been charged with multiple

15 violations of a single statute based on a single course of conduct. The relevant

16 inquiry . . . is whether the legislature intended punishment for the entire course of

17 conduct or for each discrete act.” Swafford, 1991-NMSC-043, ¶ 8. “[T]he only basis

18 for dismissal is proof that a suspect is charged with more counts of the same statutory


                                              26
 1 crime than is statutorily authorized.” State v. Bernal, 2006-NMSC-050, ¶ 13, 140

 2 N.M. 644, 146 P.3d 289. “The issue, though essentially constitutional, becomes one

 3 of statutory construction.” Herron, 1991-NMSC-012, ¶ 6.

 4   {46}   “[T]he unit of prosecution for a crime is the actus reus, the physical conduct of

 5 the defendant.” United States v. Prestenbach, 230 F.3d 780, 783 (5th Cir. 2000).

 6 “Courts consider the elements of a crime more often than a criminal statute’s unit of

 7 prosecution. The two can easily be confused but are conceptually distinct.” United

 8 States v. Rentz, 777 F.3d 1105, 1117 (10th Cir. 2015) (Matheson, J., concurring).

 9 “The elements of an offense define what must be proved to convict a defendant of a

10 crime.” Id. “By contrast, the unit of prosecution defines how many offenses the

11 defendant has committed. It determines whether conduct constitutes one or several

12 violations of a single statutory provision.” Id. (internal quotation marks and citation

13 omitted).

14   {47}   To determine the Legislature’s intent with respect to the unit of prosecution for

15 a criminal offense, we apply a two-step test. Bernal, 2006-NMSC-050, ¶ 14. “First,

16 we review the statutory language for guidance on the unit of prosecution.” Id. “The

17 plain language of the statute is the primary indicator of legislative intent.” State v.

18 Olsson, 2014-NMSC-012, ¶ 18, 324 P.3d 1230. “If the statutory language spells out


                                               27
 1 the unit of prosecution, then we follow the language, and the unit-of-prosecution

 2 inquiry is complete.” Bernal, 2006-NMSC-050, ¶ 14. “If the language is not clear,

 3 then we move to the second step, in which we determine whether a defendant’s acts

 4 are separated by sufficient indicia of distinctness to justify multiple punishments

 5 under the same statute.” Id. (internal quotation marks and citation omitted). “If the

 6 acts are not sufficiently distinct, then the rule of lenity mandates an interpretation that

 7 the legislature did not intend multiple punishments, and a defendant cannot be

 8 punished for multiple crimes.” Id.

 9 b.       Step one: plain language

10   {48}   Section 30-6-1(D)(1) provides as follows: “Abuse of a child consists of a

11 person knowingly, intentionally or negligently, and without justifiable cause, causing

12 or permitting a child to be . . . placed in a situation that may endanger the child’s life

13 or health . . . .” Can we discern from this language what our Legislature intended as

14 to the unit of prosecution? We see two possibilities. But before turning to those

15 possibilities, we make two observations.

16   {49}   We first observe that the New Mexico appellate courts have never squarely

17 addressed whether the statutory language of Section 30-6-1(D)(1) clearly articulates

18 a unit of prosecution. Review of the Court of Appeals’ treatment of this issue reveals


                                               28
 1 that step one has been overlooked. In State v. Castañeda, the Court correctly

 2 identified the two-step unit-of-prosecution analysis, but skipped step one without

 3 explanation. 2001-NMCA-052, ¶¶ 12-18, 130 N.M. 679, 30 P.3d 368. Then, in State

 4 v. Chavez, the Court cited Castañeda as having sufficiently settled step one of the

 5 analysis. Chavez, 2008-NMCA-126, ¶ 18, 145 N.M. 11, 193 P.3d 558, rev’d on other

 6 grounds by 2009-NMSC-035, ¶¶ 3, 53, 146 N.M. 434, 211 P.3d 891. Castañeda did

 7 not settle the analysis.

 8   {50}   We also observe that Section 30-6-1(D)(1) encompasses abuse by

 9 endangerment that results in physical or emotional injury as well as those

10 circumstances where the abused child suffers no injury of any kind at all. Compare

11 State v. Lujan, 1985-NMCA-111, ¶¶ 5, 16, 103 N.M. 667, 712 P.2d 13 (concluding

12 that the defendant endangered a child’s life in violation of the abuse by endangerment

13 statute where he and several companions, while driving, threw bottles and other

14 objects at the occupants of another moving vehicle and hit the infant-victim-occupant

15 on the head when one of the thrown objects entered the targeted vehicle and

16 ricocheted in the infant’s direction), and State v. Trujillo, 2002-NMCA-100, ¶ 20, 132

17 N.M. 649, 53 P.3d 909 (“[T]here may be instances when the risk of emotional harm

18 from a similar incident might be sufficient to support a conviction based on


                                             29
 1 endangerment.”), with Castañeda, 2001-NMCA-052, ¶ 15 (“Pursuant to the statute,

 2 a person may be guilty of child abuse even if the child is not actually harmed.”); see

 3 also § 30-6-1(E), (F), (G), (H) (apportioning different penalties for those who commit

 4 abuse of a child depending upon whether the abuse does not cause great bodily harm,

 5 does cause great bodily harm, or causes death).

 6   {51}   Returning now to whether the unit of prosecution is clear from the plain

 7 language of the statute, the first possible resolution to this issue arises from the fact

 8 that, as we have just observed, a defendant may be convicted of abuse by

 9 endangerment even where there is no evidence the abused child was injured. Indeed,

10 the endangered child may be entirely oblivious to the endangerment. This fact

11 suggests that Section 30-6-1(D)(1) is not concerned with resultant consequences, and

12 this view finds support in our case law. We have previously explained that “the

13 legislative purpose that animates the child endangerment statute [is] to punish

14 conduct that creates a truly significant risk of serious harm to children.” Chavez,

15 2009-NMSC-035, ¶ 22 (emphasis added). Thus, one reading of the statute is that its

16 gravamen is the prohibition of conduct. See United States v. Evans, 854 F.2d 56, 60

17 (5th Cir. 1988) (considering the gravamen of a criminal statute to determine that

18 statute’s unit of prosecution); State v. House, 2001-NMCA-011, ¶ 20, 130 N.M. 418,


                                              30
 1 25 P.3d 257 (same); Harris v. State, 359 S.W.3d 625, 632 (Tex. Crim. App. 2011)

 2 (same). In other words, Section 30-6-1(D)(1) achieves its purposes by focusing on

 3 and prohibiting a course of conduct and not by focusing on the resultant

 4 consequences of that prohibited conduct. Cf. Ebeling v. State, 91 P.3d 599, 601 (Nev.

 5 2004) (concluding that the district court erred in sentencing the defendant to two

 6 counts of indecent exposure—one count for each of the two victims to which the

 7 defendant exposed himself—because Nevada’s indecent exposure statute “does not

 8 require proof of intent to offend an observer” or proof “that the exposure was

 9 observed” but requires only “that the public sexual conduct or exposure was

10 intentional” (internal quotation marks and citation omitted)); Harris, 359 S.W.3d at

11 632 (concluding that “the gravamen of the offense of indecency with a child by

12 exposure is the act of exposure[,]” that “[t]he allowable unit of prosecution for the

13 offense is the act of exposure,” and that the defendant committed only one act of

14 indecency despite the fact that “he exposed himself to three children at the same

15 time”). Specifically, the statute prohibits causing or permitting a child to be placed

16 in a situation that endangers that child’s life or health. Stated in grammatical terms,

17 the unit of prosecution for Section 30-6-1(D)(1) is bound up in the verbs “causing”

18 or “permitting.” See Rentz, 777 F.3d at 1109 (“When seeking a statute’s unit of


                                             31
 1 prosecution . . . the feature that naturally draws our immediate attention is the

 2 statute’s verb. This comes as no surprise, of course, as the verb supplies the action

 3 or doing part of most any sentence, statutory or otherwise.”).

 4   {52}   The second possibility we perceive as to what the unit of prosecution might be

 5 based on the plain language of the statute rests on the fact that defendants can only

 6 engage in abuse of a child by endangerment if they cause or permit a child to be

 7 placed in a situation of endangerment. Stated grammatically, the statute contains a

 8 direct object that is the recipient of the actions of Section 30-6-1(D)(1)’s verbs, and

 9 that direct object is a singular noun. This suggests that our Legislature intended the

10 protections of Section 30-6-1(D)(1) to attach to each child endangered, and this, in

11 turn, suggests that the unit of prosecution for Section 30-6-1(D)(1) is by child. See

12 Harris, 359 S.W.3d at 630 (“[A] legislative reference to an item in the singular

13 suggests that each instance of that item is a separate unit of prosecution.” (internal

14 quotation marks and citation omitted)); see also People v. San Nicolas, 2001 Guam
15 4 ¶ 21 (observing that Guam’s child abuse statute “refers to a person’s actions with

16 regard to ‘a child’” and, therefore, concluding that “it is evident that the legislature

17 intended that each separate child be the appropriate unit of prosecution”); cf. People

18 v. Arzabala, 2012 COA 99 ¶¶ 27, 29 (concluding that the unit of prosecution for


                                              32
 1 Colorado’s statute criminalizing leaving the scene of an accident is per accident scene

 2 because the compound noun “accident scene” appears repeatedly in singular form and

 3 is preceded by a definite article).

 4   {53}   Significantly, our Legislature chose not to employ the phrase “any child” or the

 5 word “children” in place of “a child.” Had it done so, Section 30-6-1(D)(1) would

 6 have expressly contemplated that more than one child may be affected by a single

 7 course of abuse by endangerment and this, in turn, would suggest that the focus of the

 8 statute is the prohibition of conduct towards a particular class of persons. See State

 9 v. Greenwood, 2012-NMCA-017, ¶ 38, 271 P.3d 753 (“[T]he Legislature knows how

10 to include language in a statute if it so desires.” (alteration in original) (internal

11 quotation marks and citation omitted)). Our Legislature did not do this and instead

12 specifically prohibited the commission of certain acts against a singular and discrete

13 entity: “a child.” It is well established—so much so that the proposition is repeatedly

14 expressed in non-precedential opinions—that where a statute prohibits the doing of

15 some act to a victim specified by a singular noun, “a person” for example, then “the

16 person” is the unit of prosecution. See State v. Vega, No. 33,363, dec. ¶ 60 (N.M.

17 Sup. Ct. Jan. 9, 2014) (non-precedential) (“[W]e agree with the State that, under our

18 first-degree murder statute, the unit of prosecution is unambiguous: the killing of one


                                               33
 1 human being by another. . . . The number of murder charges depends on the number

 2 of victims. The notion that one death should result in only one homicide conviction

 3 is firmly embedded in our jurisprudence.” (internal quotation marks and citation

 4 omitted)); State v. Armendariz, No. 29,101, mem. op. ¶ 23 (N.M. Ct. App. May 1,

 5 2012) (non-precedential) (“The nature of assault offenses encapsulates their personal

 6 nature and the individual victim as the proper unit of prosecution.”); State v. Clymo,

 7 No. 30,005, mem. op. ¶ 29 (N.M. Ct. App. Aug. 16, 2010) (non-precedential) (“It

 8 appears that the wording of the statute evinces a legislative intent to punish each act

 9 of false imprisonment against each person.”); House, 2001-NMCA-011, ¶ 20 (“[T]he

10 subject of punishment of vehicular homicide is the killing of another, not the

11 unlawful operation of a motor vehicle.” (emphasis added)). All of this points to the

12 conclusion that the unit of prosecution for Section 30-6-1(D)(1) is by child.

13   {54}   Policy considerations further support this latter interpretation of the statute.

14 See State v. Ogden, 1994-NMSC-029, ¶ 27, 118 N.M. 234, 880 P.2d 845 (“[T]he

15 language of penal statutes should be given a reasonable or common sense

16 construction consonant with the objects of the legislation, and the evils sought to be

17 overcome should be given special attention.”). “[W]here there is but a single violent

18 act and multiple victims, the societal harm is greater. And, thus, the greater the harm,


                                               34
 1 the greater the need to deter such conduct. To hold otherwise would encourage

 2 single-act-multiple-victim-type crimes.” State v. Johnson, 1985-NMCA-074, ¶ 41,

 3 103 N.M. 364, 707 P.2d 1174. To define the unit of prosecution for Section 30-6-

 4 1(D)(1) by course of conduct could encourage would-be perpetrators of child abuse

 5 by endangerment to endanger as many children as possible if they endanger any child

 6 at all. Our Legislature could not have meant this. Rather, it must have intended that

 7 there be a correlation between the number of children endangered and the total

 8 exposure to punishment. This reasoning has particular force in this context given that

 9 our Legislature has concluded that crimes against children suggest heightened

10 culpability and that one purpose of the child-abuse-by-endangerment statute is to

11 assure the protection of children, a highly vulnerable population. State v. Santillanes,

12 2001-NMSC-018, ¶ 24, 130 N.M. 464, 27 P.3d 456.

13   {55}   Our discussion of these two possible interpretations of Section 30-6-1(D)(1)’s

14 unit of prosecution demonstrates there are two equally valid ways of thinking about

15 the unit of prosecution for this statute: either by conduct or by outcome. As

16 arguments on either side have equal force and validity, we conclude that the statutory

17 language is ambiguous as to the unit of prosecution. See Maestas v. Zager,

18 2007-NMSC-003, ¶ 9, 141 N.M. 154, 152 P.3d 141 (“A statute is ambiguous when


                                              35
 1 it can be understood by reasonably well-informed persons in two or more different

 2 senses.” (internal quotation marks and citation omitted)). We move to step two of the

 3 unit-of-prosecution analysis.

 4 c.       Step 2: indicia of distinctness

 5   {56}   Under the second step of the unit-of-prosecution analysis, we “determine

 6 whether a defendant’s acts are separated by sufficient indicia of distinctness to justify

 7 multiple punishments under the same statute.” Bernal, 2006-NMSC-050, ¶ 14

 8 (internal quotation marks and citation omitted). Our case law instructs that we

 9 consider the temporal proximity of the acts, the location of the victim(s) during each

10 act, the existence of an intervening event, the sequencing of acts, the defendant’s

11 intent as evinced by his or her conduct and utterances, and the number of victims.

12 See id. ¶¶ 15, 17; Herron, 1991-NMSC-012, ¶ 15. If our analysis indicates that

13 Ramirez’s conduct constitutes “separate offenses under the statute, we will presume

14 that to be the legislative intent, until the Legislature amends the statute to indicate

15 otherwise.” State v. Morro, 1999-NMCA-118, ¶ 11, 127 N.M. 763, 987 P.2d 420.

16   {57}   We have previously observed that the number-of-victims factor has special

17 significance: “[M]ultiple victims will likely give rise to multiple offenses.” Herron,

18 1991-NMSC-012, ¶ 15; see also Bernal, 2006-NMSC-050, ¶ 18 (“While the existence


                                              36
 1 of multiple victims does not, itself, settle whether conduct is unitary or distinct, it is

 2 a strong indicator of legislative intent to punish distinct conduct that can only be

 3 overcome by other factors.”). This case involved multiple child victims who suffered

 4 distinct mental injuries as a consequence of Ramirez’s actions. Carmen, Nikki, and

 5 Michael each testified to the mental anguish they individually experienced while

 6 Ramirez shot Vialpando nine times. Carmen testified that, at the time of the shooting,

 7 she thought that she and her family would all die. It was patently reasonable for her

 8 to fear this potentiality. All three children testified that they were in fear and shock

 9 as they witnessed Ramirez shoot into the vehicle in which they and Vialpando were

10 sitting and kill Vialpando. The number of shots fired is significant. Bullets entered

11 and exited Vialpando. The chance that any one of the children might have been

12 struck by one of the bullets fired into and through Vialpando increased as the number

13 of shots fired increased. In light of these facts, we are persuaded that our Legislature

14 intended multiple punishments in this case.

15 d.       Conclusion: unit of prosecution

16   {58}   In the circumstances of this case in which each of the three children separately

17 testified to the fear and shock they respectively suffered as a result of Ramirez’s

18 wanton conduct, we hold that the Legislature intended prosecution for three counts


                                               37
1 of child abuse by endangerment. Ramirez’s three convictions for child abuse do not

2 violate double jeopardy.

3 III.     CONCLUSION

4   {59}   Ramirez’s conviction for shooting at a motor vehicle is vacated. His remaining

5 convictions are affirmed. We remand this matter to the district court for resentencing.

6   {60}   IT IS SO ORDERED.



7                                          ____________________________________
8                                          JUDITH K. NAKAMURA, Chief Justice




                                             38
1 WE CONCUR:



2 __________________________________
3 PETRA JIMENEZ MAES, Justice



4 __________________________________
5 EDWARD L. CHÁVEZ, Justice



6 ____________________________________
7 CHARLES W. DANIELS, Justice



8 ____________________________________
9 BARBARA J. VIGIL, Justice




                                  39